Name: 80/736/EEC: Commission Decision of 7 July 1980 nominating members of the Advisory Committee on Customs Matters
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-08-01

 Avis juridique important|31980D073680/736/EEC: Commission Decision of 7 July 1980 nominating members of the Advisory Committee on Customs Matters Official Journal L 200 , 01/08/1980 P. 0090****( 1 ) OJ NO L 321 , 22 . 11 . 1973 , P . 37 . ( 2 ) OJ NO L 299 , 26 . 10 . 1978 , P . 39 . COMMISSION DECISION OF 7 JULY 1980 NOMINATING MEMBERS OF THE ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 80/736/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COMMISSION DECISION 73/351/EEC OF 7 NOVEMBER 1973 SETTING UP AN ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 1 ), AS LAST AMENDED BY DECISION 78/883/EEC ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS IT IS FOR THE COMMISSION , ACTING ON PROPOSALS BY THE PROFESSIONAL ORGANIZATIONS CONCERNED , TO REPLACE OR REAPPOINT MEMBERS OF THE COMMITTEE WHOSE TERM OF OFFICE HAS EXPIRED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING SHALL BE NOMINATED MEMBERS OF THE ADVISORY COMMITTEE ON CUSTOMS MATTERS FOR A PERIOD OF THREE YEARS : MR J . POOT ( NETHERLANDS ), REPRESENTATIVE OF INDUSTRY , MR A . CHRISTOPHER ( UNITED KINGDOM ), REPRESENTATIVE OF WORKERS , AND MR R . MUELLER ( FEDERAL REPUBLIC OF GERMANY ), REPRESENTATIVE OF OTHER PARTIES CONCERNED WITH CUSTOMS PROBLEMS . ARTICLE 2 THIS DECISION SHALL TAKE EFFECT AS FROM 15 JULY 1980 . DONE AT BRUSSELS , 7 JULY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION